Citation Nr: 0616258	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Basic eligibility as surviving spouse of the deceased veteran 
for purposes of obtaining death benefits.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel

INTRODUCTION

The evidence of record indicates that the veteran had 
honorable active service from August 1944 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal. 

A hearing before the undersigned sitting at the RO was held 
in February 2006.  A transcript of that hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The official certificate of death shows that the veteran 
died on March [redacted], 2001 at age 75.  His marital status was 
listed as "unknown."

2.  The veteran and the appellant were married in August 
1958; they were divorced in October 1966.

3.  At the time of the veteran's death in March 2001, the 
appellant was not legally married to the veteran.




CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependant spouse for VA death benefit purposes.  38 U.S.C.A. 
§ 101, 1541, 3500, 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.807 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000. 

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance. VA is not 
required to provide assistance to a claimant if, as in this 
case, "no reasonable possibility exists that such assistance 
would aid in substantiating the claim." 38 U.S.C.A. § 
5103A(2) (West 2002 & Supp. 2005). Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to, the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility. 38 C.F.R § 3.159(d).

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error. See Valiao v. Principi, 17 Vet. App. 229 (2003). Where 
the facts averred by a claimant cannot conceivably result in 
any disposition of the appeal other than affirmance of the 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision. 
The failure to carry out such required development under 
those circumstances is nonprejudicial error under 38 U.S.C.A. 
§ 7261(b) (in conducting review of BVA decision, the Court 
shall take due account of the rule of prejudicial error); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case. Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran"). Because the law, not the 
evidence, controls the outcome of this appeal, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Death benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1541, 5121 (West 2002 & Supp. 2005).  A 
"spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j), 38 C.F.R. § 3.50(a) (2005).  The term "surviving 
spouse" is defined, in pertinent part, as a person of the 
opposite sex who: (1) was the lawful spouse of a veteran at 
the time of the veteran's death, and (2) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse), and (3) who has not 
remarried. 38 U.S.C.A. § 101(3) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.50.  "Marriage," for VA purposes, means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j) (2005).

The record indicates that the appellant and veteran were 
married in August 1958 and divorced in October 1966.  The 
appellant does not allege, and the facts do not show, that 
she and the veteran were married or living together at the 
time of his death.  In fact, the appellant admits that she 
was not married to the veteran at the time of his death.  
Furthermore, the appellant does not contest the validity of 
the divorce.  

The appellant contends that she should not have been expected 
to remain married to the veteran because of his cruelty and 
abuse, and that she should be entitled to death benefits 
based on the years she was in fact married to the veteran.  
While such a circumstance could meet the requirement of 
cohabitation under the provisions of 38 C.F.R. § 3.50(b)(1) 
and § 3.53, she still does not meet the requirement under 38 
C.F.R. § 3.50(b) that she be "the spouse of the veteran at 
the time of his death." 

Despite the appellant's assertion of a past marriage and the 
grounds for its final dissolution, the law provides for 
payment of VA death benefits to a surviving spouse, not a 
former spouse.  The appellant is not shown to have been 
legally married to the veteran at the time of his death and 
as such she is not entitled to recognition as the veteran's 
surviving spouse for VA purposes, and has no legal basis to 
claim entitlement to death benefits.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In regard to the appellant's claim for Survivors' and 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code (DEA), such benefits may be 
paid to a child or surviving spouse of a veteran who had a 
permanent total service connected disability at the time of 
death or if the veteran died from a service connected 
disability.  38 U.S.C.A. §§ 3500 and 3501 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.807 (2005).  Because the appellant is 
not shown to have been legally married to the veteran at the 
time of his death, she has no legal basis to claim 
entitlement to DEA benefits.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (claim denied in absence of legal 
merit).


ORDER

Basic eligibility as surviving spouse of the deceased veteran 
for purposes of obtaining death benefits is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


